ORDERED that the motion for leave to appeal is granted, and the matter is summarily remanded to the trial court to conduct a plenary hearing to determine whether the requested surgical procedure is medically necessary; and it is further
ORDERED that the motion for a stay is granted, and the interim stay of paragraph one of the trial court’s August 18, 2000, order concerning surgery for the minor is continued pending the completion of the proceedings before the trial court pursuant to this remand.
The Court does not retain jurisdiction.
Chief Justice PORITZ and Associate Justices STEIN, VERNIERO, LaVECCHIA, and ZAZZALI join in the Court’s Order. Justice COLEMAN would deny leave to appeal and the stay.